 



Exhibit 10.09
TEMPLE-INLAND INC.
RESTRICTED STOCK UNITS AGREEMENT

             
EMPLOYEE:
         
AWARD DATE:
    February 3, 2006    
NUMBER OF RESTRICTED SHARES:
         
SCHEDULED VESTING DATE:
    February 3, 2009    

     This Agreement is entered into between TEMPLE-INLAND INC., a Delaware
corporation (“Temple-Inland”) and the Employee named above, and is an integral
and inseparable term of Employee’s employment as an employee of Temple-Inland or
an Affiliate. In consideration of the mutual covenants hereinafter set forth and
for other good and valuable consideration, Temple-Inland and the Employee hereby
agree as follows:

1.   This Agreement and the award hereunder is subject to all the restrictions,
terms and provisions of the Temple-Inland Inc. 2003 Stock Incentive Plan and of
the Temple-Inland Standard Terms and Conditions for Restricted Stock Units dated
February 3, 2006 (together, the “Plan”) which are herein incorporated by
reference and with which the Employee hereby agrees. Terms used in this
Agreement that are not otherwise defined herein shall have the same meaning as
set forth in the Plan.

2.   For the purpose set forth in the Plan, and subject to the restrictions,
terms and conditions of the Plan and this Agreement, Temple-Inland hereby awards
to the Employee the number of Restricted Stock Units stated above (the
“Restricted Stock Units”).

3.   The Restricted Stock Units will be represented by a book entry credited in
the name of the Employee. The Employee will not have the right to vote the
Restricted Stock Units nor to receive dividends or dividend equivalent payments
except to the extent separately granted by the Committee.

4.   Except as otherwise provided in the Plan and subject to the conditions of
paragraphs 6 through 8 hereof: (a) all of an Employee’s Restricted Stock Units
shall vest as of the occurrence of a Vesting Date provided that the Employee has
not incurred a Separation From Service prior to the Vesting Date, and (b) any
Restricted Stock Units which shall not have vested on or prior to the earlier of
the Employee’s Separation From Service or the Scheduled Vesting Date shall be
forfeited to Temple-Inland, and the Employee shall not thereafter have any
rights, powers or privileges with respect to the Restricted Stock Units so
forfeited.

5.   Notwithstanding paragraph 4 hereof, any Restricted Stock Units that do not
vest as of a Vesting Date that occurs by reason of the Employee’s Retirement (a
“Retirement Vesting Date”) solely by reason of paragraph 8 hereof shall remain
outstanding and shall vest as of the Scheduled Vesting Date, subject to the
Performance Goal specified in paragraph 7 hereof being satisfied as of the
Scheduled Vesting Date.

6.   In the case of a Retirement Vesting Date that occurs before the Employee’s
attainment of age 65 and that does not constitute Early Retirement With Full
Benefits, a pro rata portion of the Employee’s Restricted Stock Units (the
“Pro-Rata Portion”) shall vest as of the Employee’s Retirement Vesting Date,
subject to achievement of the Performance Goal specified in paragraph 7 hereof,
and the Employee’s Restricted Stock Units in excess of the Pro Rata Portion
shall be immediately forfeited. The Pro Rata Portion shall be equal to the
product determined by multiplying (a) the full number of Restricted Stock Units
covered by this Agreement by (b) a fraction, the numerator of which shall be the
number of full years that shall have elapsed from Award Date through the first
day of the month during which Retirement occurred, and the denominator of which
shall be the number of full years (each such year beginning on the anniversary
date of the Award Date) from the Award through the Scheduled Vesting Date. If
the number of Restricted Stock Units that would vest in accordance with the
foregoing provisions of this paragraph 6 would otherwise result in the issuance
of a fractional share, the number of shares that shall vest shall be rounded to
the next higher whole number.

 



--------------------------------------------------------------------------------



 



Tier I

7.     Notwithstanding anything herein to the contrary, in no event shall any
Restricted Stock Units vest as of the Scheduled Vesting Date unless the
Committee has certified that the Company has achieved the applicable Performance
Goal specified at the time of grant by the Committee.

8.     In the case of a Vesting Date described in clause (b) of the Plan’s
definition of Vesting Date that occurs by reason of Retirement, in no event
shall any Restricted Stock Units vest as of such Vesting Date unless the
Committee has certified that the Company has achieved the applicable Performance
Goal specified at the time of grant by the Committee through the end of the
calendar quarter during which Retirement occurred.

9.     Subject to the terms and conditions hereof and the Plan, Temple-Inland
will issue and deliver to the Employee payment representing the cash value of
any Restricted Stock Units (or balance thereof after withholding) as soon as
practicable after they become vested, but not later than the later of (a) the
fifteenth day of the third calendar month following the date they become vested
or (b) December 31 of the calendar year in which they become vested. The
Employee agrees that any federal, state or local taxes of any kind required by
law to be paid or withheld with respect to any Restricted Stock Units shall be
withheld and applied to the satisfaction of such taxes.

10.   Nothing in the Plan or this Agreement shall be construed to give the
Employee any right to be awarded any additional Restricted Stock Units other
than in the sole discretion of the Committee or to confer on the Employee any
right to continue in the employ of Temple-Inland or any of its Affiliates or to
interfere in any way with the right of Temple-Inland or an Affiliate to
terminate the employment of the Employee at any time, with or without cause,
notwithstanding the possibility that the Restricted Stock Units may thereby be
forfeited entirely. The Employee agrees that the award of the Restricted Stock
Units hereunder is special incentive compensation and that it will not be taken
into account as “salary” or “compensation” or “bonus” in determining the amount
of any payment under any pension, retirement or profit-sharing plan of
Temple-Inland or any of its Affiliates. In addition, the Employee agrees that
such award will not be taken into account in determining the amount of any life
insurance coverage, or short or long-term disability coverage provided by
Temple-Inland or its Affiliates.

11.   No right or benefit under the Plan or this Agreement shall be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge the same
shall be void. No right or benefit under the Plan or this Agreement shall in any
manner be liable for or subject to the debts, contracts, liabilities or torts of
the person entitled to such benefit. If any Employee or beneficiary under the
Plan or this Agreement should become bankrupt or attempt to anticipate,
alienate, sell, assign, hypothecate, pledge, exchange, transfer, encumber or
charge any right or benefit under the Plan or this Agreement, then such right or
benefit shall, in the discretion of the Committee, cease and terminate, and in
such event, the Committee in its discretion may hold or apply the same or any
part thereof for the benefit of the Employee or his or her beneficiary, spouse,
children or other dependents, or any of them, in such manner and in such
proportion as the Committee may deem proper.

12.   The Employee and Temple-Inland agree that this Agreement arises out of,
and is inseparable from, the Employee’s employment with Temple-Inland or any of
its Affiliates. The Employee and Temple-Inland further agree to final and
binding arbitration as the exclusive forum for resolution of any dispute of any
nature whatsoever, whether initiated by the Employee or Temple-Inland, arising
out of, related to, or connected with Employee’s employment with, or termination
by, Temple-Inland or any of its Affiliates. This includes, without limitation,
any dispute arising out of the application, interpretation, enforcement, or
claimed breach of this Agreement. The only exceptions to the scope of this
arbitration provision are claims arising under any written agreement between the
Employee and Temple-Inland or its Affiliate that expressly provides that such
claims are not subject to binding arbitration. Arbitration under this provision
shall be conducted under the employment dispute rules and procedures of either
the American Arbitration Association or of JAMS/Endispute, according to the
preference of the party initiating such arbitration. Appeal from, or
confirmation of, any arbitration award under this paragraph may be made to any
court of competent jurisdiction under standards applicable to appeal or
confirmation of arbitration awards under the Federal Arbitration Act. This
arbitration provision and related proceedings shall be subject to and governed
by the Federal Arbitration Act.

13.   The Committee may from time to time modify or amend this Agreement in
accordance with the provisions of the Plan. In the event of an inconsistency
between any provision of the Plan and this Agreement, the terms of the Plan
shall control. This Agreement shall be binding upon and inure to the benefit of
Temple-Inland and its successors and assigns and shall be binding upon and inure
to the benefit of the Employee and his or her legatees, distributees and
personal representatives. This Agreement is effective as of the Grant Date, but
shall

2



--------------------------------------------------------------------------------



 



Tier I

    expire sixty (60) days after the Grant Date if the Employee (or his or her
agent or attorney) does not execute and deliver a copy of this Agreement to
Temple-Inland on or prior to that date, except as otherwise set forth in the
Plan. This Agreement shall be governed by and construed in accord with federal
law, where applicable, and otherwise with the laws of the State of Texas.

     IN WITNESS WHEREOF, Temple-Inland has caused this Agreement to be duly
executed by its officer thereunto duly authorized, and the Employee has hereunto
set his or her hand, all as of the Award Date stated above.
TEMPLE-INLAND INC.

         
By:
       
 
       
 
  Leslie K. O’Neal, Secretary    

3